COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Craig Lynn Beal v. The State of Texas

Appellate case number:    01-12-00896-CR

Trial court case number: 1793757

Trial court:              County Criminal Court at Law No 8 of Harris County

        This case was abated for several hearings in the trial court to determine why the
reporter’s record had not been filed. In July 2015, this Court received findings and conclusions
prepared by the Honorable Sherman Ross, where he determined that the court reporter, Sondra
Humphries, had lost the record and that appellant was entitled to a new trial. Appellant filed a
motion to reinstate the appeal and for us to follow Judge Ross’ conclusion that appellant was
entitled to a new trial. Soon thereafter, the State filed an objection to appellant’s motion,
claiming that Sondra Humphries had filed the record. Humphries had tendered a reporter’s
record, but it was incomplete and this Court rejected the tender.
        On September 14, 2015, Sondra Humphries, filed the reporter’s record and, though it
appeared to be complete, this Court notified the parties of their right to review the record and
object if they determined the record was incomplete. We further stated that, if no objections
were received showing that the record was incomplete, we would reinstate the appeal and set
briefing deadlines. Appellant objected to a number of inaccuracies and problems with the
record. The State filed no response.
        After our review of the record, we are unable to discern any material mistakes in the
reporter’s record other than the following:
       1.    Vol. 1, page 3 identifies the date of the proceeding as September 13, 2013. This is
            incorrect.
       2.   Vol. 2, page 1 is entitled “TRIAL SEPTEMBER 11, 2012”. Under this title, the text
            begins “On the 11th day of September, 2015. . . .” This 2015 date is incorrect.
       3.   Vols. 2-3 do not name the presiding judge.
       4.    Vol. 2, pg. 66 includes the following words on line 24: “BAENLT EFRMENT”
            This line of text needs correction.
       5.   State’s Exhibit 7, offered and admitted in Vol. 2, page 115, is missing from the
            exhibit volume, Vol. 4.
       6.   Vol. 4 contains two exhibits labeled State’s Exhibit 16.
       7. Vol. 4 contains a State’s Exhibit 19, though an exhibit 19 is never offered or admitted
          in the record.
       8. Vol. 4, State’s Exhibit 18, a trustee deed, is copied with pages overlapping each other
          and is not legible.
       9. Vol. 4, Defendant’s Exhibit 1, a warranty deed, appears to be missing from the
          record, but it may be among the pages copied one on top of the other.
       We order the court reporter, Sondra Humphries, to correct these errors and to file a
       corrected reporter’s record on or before November 24, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: November 5, 2015